Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 1 of 138 Page ID
                                   #:3058




                       Exhibit H
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 2 of 138 Page ID
                                   #:3059
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 3 of 138 Page ID
                                   #:3060
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 4 of 138 Page ID
                                   #:3061
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 5 of 138 Page ID
                                   #:3062
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 6 of 138 Page ID
                                   #:3063
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 7 of 138 Page ID
                                   #:3064
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 8 of 138 Page ID
                                   #:3065
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 9 of 138 Page ID
                                   #:3066
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 10 of 138 Page ID
                                   #:3067
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 11 of 138 Page ID
                                   #:3068
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 12 of 138 Page ID
                                   #:3069
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 13 of 138 Page ID
                                   #:3070
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 14 of 138 Page ID
                                   #:3071
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 15 of 138 Page ID
                                   #:3072
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 16 of 138 Page ID
                                   #:3073
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 17 of 138 Page ID
                                   #:3074
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 18 of 138 Page ID
                                   #:3075
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 19 of 138 Page ID
                                   #:3076
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 20 of 138 Page ID
                                   #:3077
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 21 of 138 Page ID
                                   #:3078
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 22 of 138 Page ID
                                   #:3079
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 23 of 138 Page ID
                                   #:3080
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 24 of 138 Page ID
                                   #:3081
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 25 of 138 Page ID
                                   #:3082
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 26 of 138 Page ID
                                   #:3083
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 27 of 138 Page ID
                                   #:3084
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 28 of 138 Page ID
                                   #:3085
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 29 of 138 Page ID
                                   #:3086
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 30 of 138 Page ID
                                   #:3087
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 31 of 138 Page ID
                                   #:3088
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 32 of 138 Page ID
                                   #:3089
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 33 of 138 Page ID
                                   #:3090
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 34 of 138 Page ID
                                   #:3091
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 35 of 138 Page ID
                                   #:3092
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 36 of 138 Page ID
                                   #:3093
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 37 of 138 Page ID
                                   #:3094
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 38 of 138 Page ID
                                   #:3095
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 39 of 138 Page ID
                                   #:3096
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 40 of 138 Page ID
                                   #:3097
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 41 of 138 Page ID
                                   #:3098
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 42 of 138 Page ID
                                   #:3099
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 43 of 138 Page ID
                                   #:3100
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 44 of 138 Page ID
                                   #:3101
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 45 of 138 Page ID
                                   #:3102
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 46 of 138 Page ID
                                   #:3103
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 47 of 138 Page ID
                                   #:3104
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 48 of 138 Page ID
                                   #:3105
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 49 of 138 Page ID
                                   #:3106
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 50 of 138 Page ID
                                   #:3107
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 51 of 138 Page ID
                                   #:3108
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 52 of 138 Page ID
                                   #:3109
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 53 of 138 Page ID
                                   #:3110
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 54 of 138 Page ID
                                   #:3111
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 55 of 138 Page ID
                                   #:3112
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 56 of 138 Page ID
                                   #:3113
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 57 of 138 Page ID
                                   #:3114
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 58 of 138 Page ID
                                   #:3115
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 59 of 138 Page ID
                                   #:3116
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 60 of 138 Page ID
                                   #:3117
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 61 of 138 Page ID
                                   #:3118
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 62 of 138 Page ID
                                   #:3119
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 63 of 138 Page ID
                                   #:3120
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 64 of 138 Page ID
                                   #:3121
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 65 of 138 Page ID
                                   #:3122
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 66 of 138 Page ID
                                   #:3123
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 67 of 138 Page ID
                                   #:3124
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 68 of 138 Page ID
                                   #:3125
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 69 of 138 Page ID
                                   #:3126
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 70 of 138 Page ID
                                   #:3127
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 71 of 138 Page ID
                                   #:3128
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 72 of 138 Page ID
                                   #:3129
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 73 of 138 Page ID
                                   #:3130
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 74 of 138 Page ID
                                   #:3131
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 75 of 138 Page ID
                                   #:3132
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 76 of 138 Page ID
                                   #:3133
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 77 of 138 Page ID
                                   #:3134
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 78 of 138 Page ID
                                   #:3135
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 79 of 138 Page ID
                                   #:3136
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 80 of 138 Page ID
                                   #:3137
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 81 of 138 Page ID
                                   #:3138
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 82 of 138 Page ID
                                   #:3139
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 83 of 138 Page ID
                                   #:3140
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 84 of 138 Page ID
                                   #:3141
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 85 of 138 Page ID
                                   #:3142
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 86 of 138 Page ID
                                   #:3143
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 87 of 138 Page ID
                                   #:3144
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 88 of 138 Page ID
                                   #:3145
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 89 of 138 Page ID
                                   #:3146
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 90 of 138 Page ID
                                   #:3147
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 91 of 138 Page ID
                                   #:3148
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 92 of 138 Page ID
                                   #:3149
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 93 of 138 Page ID
                                   #:3150
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 94 of 138 Page ID
                                   #:3151
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 95 of 138 Page ID
                                   #:3152
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 96 of 138 Page ID
                                   #:3153
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 97 of 138 Page ID
                                   #:3154
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 98 of 138 Page ID
                                   #:3155
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 99 of 138 Page ID
                                   #:3156
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 100 of 138 Page ID
                                    #:3157
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 101 of 138 Page ID
                                    #:3158
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 102 of 138 Page ID
                                    #:3159
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 103 of 138 Page ID
                                    #:3160
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 104 of 138 Page ID
                                    #:3161
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 105 of 138 Page ID
                                    #:3162
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 106 of 138 Page ID
                                    #:3163
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 107 of 138 Page ID
                                    #:3164
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 108 of 138 Page ID
                                    #:3165
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 109 of 138 Page ID
                                    #:3166
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 110 of 138 Page ID
                                    #:3167
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 111 of 138 Page ID
                                    #:3168
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 112 of 138 Page ID
                                    #:3169
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 113 of 138 Page ID
                                    #:3170
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 114 of 138 Page ID
                                    #:3171
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 115 of 138 Page ID
                                    #:3172
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 116 of 138 Page ID
                                    #:3173
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 117 of 138 Page ID
                                    #:3174
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 118 of 138 Page ID
                                    #:3175
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 119 of 138 Page ID
                                    #:3176
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 120 of 138 Page ID
                                    #:3177
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 121 of 138 Page ID
                                    #:3178
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 122 of 138 Page ID
                                    #:3179
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 123 of 138 Page ID
                                    #:3180
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 124 of 138 Page ID
                                    #:3181
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 125 of 138 Page ID
                                    #:3182
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 126 of 138 Page ID
                                    #:3183
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 127 of 138 Page ID
                                    #:3184
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 128 of 138 Page ID
                                    #:3185
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 129 of 138 Page ID
                                    #:3186
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 130 of 138 Page ID
                                    #:3187
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 131 of 138 Page ID
                                    #:3188
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 132 of 138 Page ID
                                    #:3189
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 133 of 138 Page ID
                                    #:3190
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 134 of 138 Page ID
                                    #:3191
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 135 of 138 Page ID
                                    #:3192
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 136 of 138 Page ID
                                    #:3193
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 137 of 138 Page ID
                                    #:3194
Case 2:20-cv-04556-AB-JC Document 102-15 Filed 03/19/21 Page 138 of 138 Page ID
                                    #:3195
